COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jason Henry Lathe v. Rachel Lizabeth Lathe

Appellate case number:      01-18-00936-CV

Trial court case number:    17-03-0243-CVA

Trial court:                County Court of Atascosa County

        Appellant, Jason Henry Lathe, has filed a notice of appeal of the trial court’s
judgment, signed on September 17, 2018. The clerk’s record was due in this case on
November 16, 2018. See TEX. R. APP. P. 35.1. Appellant has filed a docketing statement
stating that payment arrangements for preparation of the clerk’s record were made with
the trial court clerk. The trial court clerk, however, has notified the Clerk of this Court
that, as of September 20, 2018, appellant had been notified that the clerk’s record was
ready but had not made payment arrangements. The Clerk of this Court then notified
appellant that a clerk’s record had not been filed because he had failed to pay, or make
arrangements to pay, the fee for preparation of the clerk’s record and, unless he provided
written proof that he had paid, or made arrangements, to pay the fee for the clerk’s record
by December 20, 2018, the appeal might be dismissed for want of prosecution. Appellant
has not responded as directed, and a clerk’s record has not been filed.
        Accordingly, appellant is directed to cause a clerk’s record to be filed in this Court
or file with this Court written proof from the trial court clerk that he has paid, or made
arrangements to pay, the fee for preparation of the clerk’s record or proof that he is
entitled to proceed without payment of costs. If a clerk’s record or written response is
not filed as directed within 14 days from the date of this order, the appeal may be
dismissed without further notice. See TEX. R. APP. P. 35.3(a)(2), 37.3(b).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                   Acting individually        Acting for the Court

Date: _January 15, 2019___